DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claim 5, in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of (i-e) a copolymer of methylacrylate and lactic acid, in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4 & 6-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/16/2021.

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim uses periods after lettering a-f, which is inappropriate.  Appropriate correction is required.
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is confusing for which species of the generic claimed limitations under a, b and f, the recited simultaneously downregulating the production of TNF-alpha, IL-1a, IL-8, Leptin and Sebum in human skin and inhibiting bacterial biofilm growth on human skin is effective.  
It is noted that Garcinia as a genus and Citrus as a genus are each broad, encompassing at least hundreds of plant species (according to https://powo.science.kew.org/taxon/urn:lsid:ipni.org:names:19345-1; accessed 1/12/2022, Garcinia is a large genus of flowering plants in the family Clusiaceae. There are 404 accepted species.  According to https://www.newworldencyclopedia.org/entry/citrus, accessed 1/12/2022, there are Citrus species, dependent on how they are considered).  Thus, just considering Garcinia and Citrus variants, the claim encompasses 404 x 170 = 68,680 unique combinations of a and b composition components.
Consider generic “polymer”.  This term is vast in potential polymers embraced, considering copolymers are also indicated, based on withdrawn claim 4.  A search in EAST on 1/12/2022 for polymer or copolymer identified over 10 million “hits”.  A search of SciFinder on 1/12/2022 for the concept “polymer” or “copolymer” identified over 3.9 million references.  It is clear that generic recitation of polymer is so numerous it is difficult to identify how many alternatives are embraced; likely in excess of 1 million (if proteins as amino acid polymers are not included; including known proteins would increase the known numbers substantially).
Thus, in combination, 68,680 x 1 million or 68 trillion estimated unique combinations of ingredients, ignoring two polymer combinations being present.  Accordingly, generic recitations render which compositions achieve the recited properties as ambiguous, based on extremely large numbers of alternatives to be traversed.
The Examiner has reviewed the specification.  Based on the discussion of the Examples, it appears that  downregulating the production of TNF-alpha, IL-1a, IL-8, Leptin and Sebum in human skin and inhibiting bacterial biofilm growth on human skin was observed from one specific combination of ingredients.  It is stated that the result is synergistic, and was unexpected (this is evidentiary that a generic claim does not necessarily achieve the same results, based on unpredictability).  Thus, it does not appear that this result is generally applicable to claim 5, when generic recitations are Garcinia extract, which species of Citrus peel extract, and which polymer or copolymer was used is not stated.  Because specific compositions are claimed (see, for instance, withdrawn claim 16), the Examiner presumes that the disclosed examples correspond to the specific components of withdrawn claims 11 and 16 (where Garcinia is mangosteen; Citrus is Citrus unshiu; polymer is poly (meth) acrylate), in amounts within the claimed ranges.  Outside of this specific combination, it is unclear from claim 5 or the disclosure which specific combinations, from among 68 trillion estimated unique combinations, achieve downregulating the production of TNF-alpha, IL-1a, IL-8, Leptin and Sebum in human skin and inhibiting bacterial biofilm growth on human skin, especially considering the result is not predictable based on testing individual ingredients, according to the disclosure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Patron et al. (US 2017/0096418 A1; 2017).
Based on the instant disclosure (the reliance on C. acne to achieve conditions by which claim 5 results occur), the Examiner construes a patient in need of the claim 5 method to be a patient with acne, or infected with C. acne.
Patron teaches in some embodiments, a topical pharmaceutical composition as disclosed herein can be a composition for the treatment of acne [0117]; in treating, inter alia, acne, applying the composition to a subject is taught [0098].  Composition components include:
Garcinia Mangostana peel powder [0093] (p. 29, right, line 28); Mangosteen Distillate (a Garcinia extract) [0192] (p. 76, 8th line from end)
Citrus peels, extract [0204] (p. 82, right, 3rd line from end); orange peel, bitter, extract & orange peel, sweet, extract [] (p. 84, right, near bottom); Citrus Sinensis Peel Extract (p. 92, right, near middle); Citrus Tangerina (Tangerine) Peel (p. 29, right, near top); Citrus Peels, Extract (p. 52, right, near top)
Riboflavin (p. 24, right, near bottom; p. 62, right, near bottom)

Manganese Chloride (p. 58, line 12)
Polymethacrylate (p. 19, line 20), (p. 63, right, line 11); (p. 101, left, 4-5th lines from bottom); it is noted that polylactic acid/polylactide is also taught (p. 30, line 8), [0154]; (p. 24, right, line 13).
Regarding aqueous based topical formulation, this is taught at [0147].
Each required component is taught by Patron; as is the instant patient in need of the composition being applied (i.e., a patient with acne).  However, arriving at the combination of claimed components require picking and choosing from different portions of this pre-patent publication, in order to arrive at the claimed combination, insufficient for anticipation, but rendering the claim obvious.
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of a Garcinia extract, a Citrus peel extract, riboflavin, beta-cyclodextrin, Manganese chloride, and a polymer, such as polymethacrylate or poly(lactic acid), would have been obvious.
Regarding the effective amount, it would have been obvious to optimize amounts of ingredients to achieve therapeutic benefit to acne, satisfying the required effective amount, motivated by routine optimization to achieve acne treatment efficacy.
The obvious combination does not rely on any monohydric alcohol, satisfying the negative proviso of claim 5.
Regarding the claimed method preamble, absent evidence to the contrary, topical treatment of a patient with acne with the claimed ingredient combination would have given the recited outcomes downregulating the production of TNF-alpha, IL-1a, IL-
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611